DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Funk et al. Pub. No.: US 20120212353 A1.

Regarding claims 1 & 10, Curtis et al. discloses a data collection and processing device & a method in a vehicle configured to provide predicted incident warning and/or evasion, the device comprising ([0034] “The data set is preferably generated and/or collected by the on-board vehicle systems (e.g., by the sensors of the on-board vehicle systems, such as the sensors of the sensor system, vehicle, and/or user device), but additionally or alternatively : 
at least one of a plurality of sensors and a signal interface to the plurality of sensors ([0034]”The data set is preferably generated and/or collected by the on-board vehicle systems (e.g., by the sensors of the on-board vehicle systems, such as the sensors of the sensor system, vehicle, and/or user device), but additionally or alternatively can be generated by external sensors (e.g., sensors of systems on other vehicles, sensors in or near roadways, airborne sensors, satellite sensors, etc.), or by any other suitable systems.); 
a memory configured to store a plurality of instructions and a pre-trained pattern recognition algorithm ([0023] The processing module can be a microprocessor, CPU, GPU, or any other suitable processing unit. The processing module can optionally include memory (e.g., flash, RAM, etc.) or any other suitable computing component. The processing module is preferably powered from the vehicle connector, but can alternatively or additionally be powered by an on-board power system (e.g., battery) or be otherwise powered.).
Curtis et al. is silent on “pre-trained pattern recognition algorithm”, however 
Breed teaches Vehicular Crash Notification System and discloses 
a memory configured to store a plurality of instructions and a pre-trained pattern recognition algorithm (col.15 lines 16-29 (94) “A memory device for storing images of the passenger compartment, and also for receiving and storing any other information, parameters and variables relating to the vehicle or occupancy of the vehicle, may be in the form of a standardized "black box" (instead of or in addition to a memory part in a processor 20).” & (col.68 lines 64-67 & col.69 lines 1-25, (394) “The key to this technology can be the use of trained pattern recognition algorithms and particularly the artificial neural network. Here, as in the other cases above and in patents and patent applications referenced above, the pattern recognition system is trained to recognize the pattern of the headlights of an oncoming vehicle or the tail lights of a vehicle in front of vehicle 136 and to 
Breed teaches that these features are useful to provide new and improved arrangements and methods for providing data about a crash involving a vehicle and/or occupants of the vehicle after the crash to a remote facility (see col.4 lines 37-40, (9)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Breed with the system disclosed by Curtis et al. in order to provide new and improved arrangements and methods for providing data about a crash involving a vehicle and/or occupants of the vehicle after the crash to a remote facility (see col.4 lines 37-40, (9)).
Further Curtis et al. discloses,
a processor, coupled to the plurality of sensors via the signal interface and to the memory, wherein the processor is configured to execute the plurality of instructions to ([0023] “The processing module can additionally function as a processing hub that performs all or most of the resource-intensive processing in the method. For example, the processing module can: route sensor measurements from the sensor module to the vehicle notification system, process the sensor measurements to extract data of interest, generate user interface elements (e.g., warning graphics, notifications, etc.), control user interface display on the vehicle notification system, or perform any other suitable functionality. The processing module can additionally generate control instructions for the sensor module and/or vehicle notification system (e.g., based on user inputs received at the vehicle notification system, vehicle operation data, sensor measurements, external data received from a remote system directly or through the vehicle notification system, etc.), and send or control the respective system according to control instructions. Examples of control instructions include power state instructions, operation mode instructions, vehicle operation instructions, or any other suitable set of instructions. The processing module can be a microprocessor, CPU, GPU, or any other suitable processing unit. The processing module can optionally include memory (e.g., flash, RAM, etc.) or any other suitable computing component.” & [0024] “The communication system of the hub functions to :
receive real-time data from the plurality of sensors relating to at least one of a current vehicle condition and a current driver condition ([0026] “In one example, the on-board vehicle systems can identify events that require only vehicle data (e.g., sensor module data, vehicle operation data, etc.; such as a reverse event), while the remote computing system can identify events that require both external data and vehicle data (e.g., nearby driver profile data and vehicle data; such as a bad driver warning) and/or update the analysis algorithms. This can function to reduce the processing load and/or communication load on power-restricted systems (e.g., the on-board vehicle systems). This can additionally enable the algorithms to be refined based on multiple vehicles' data, instead of refining the algorithms based on a single set of data. This can also enable near-real time notification generation and display (e.g., without waiting for lag due to remote connections) for urgent notifications.”), 
Curtis et al. is silent on “pre-trained pattern recognition algorithm” & “likelihood of an incident occurrence” 
Further, Breed modifies the silence of Curtis et al. on; 
predict, by processing at least a portion of the real-time data through the pre-trained pattern recognition algorithm, a likelihood of occurrence of at least one of a plurality of incidents involving the vehicle (col.98 lines 8-22, (560) A portion of the windshield, such as the lower left corner, can be used to display the vehicle and surrounding vehicles or other objects as seen from above, for example, as described in U.S. Pat. No. 7,049,945. This display can use pictures or icons as appropriate. In another case, the condition of the road such as the presence, or likelihood of black ice can be displayed on the windshield where it would show on the road if the driver could see it.” & col.98 lines 24-50, (562) “A determination can also be made using the transducers as to whether the life forms are humans, or more specifically, adults, child in child seats, etc. As noted above and below, this is possible using pattern recognition techniques. Moreover, the processor or processors 

wherein the pre-trained pattern recognition algorithm comprises a pattern recognition module that is trained to predict the likelihood of occurrence of the at least one of the plurality of incidents,  (col.68 lines 64-67 & col.69 lines 1-25, (394) “The key to this technology can be the use of trained pattern recognition algorithms and particularly the artificial neural network.” & col.98 lines 24-50, (562) In basic embodiments of the inventions, wave or energy-receiving transducers are arranged in the vehicle at appropriate locations, associated algorithms are trained, if necessary depending on the particular embodiment, and function to determine whether a life form, or other object, is present in the vehicle and if so, how many life forms or objects are present. A determination can also be made using the transducers as to whether the life forms are humans, or more specifically, adults, child in child seats, etc. As noted above and below, this is possible using pattern recognition techniques. Moreover, the processor or processors associated with the transducers can be trained (loaded with a trained pattern recognition algorithm) to determine the location of the life forms or objects, either periodically or continuously or possibly only immediately before, during and after a crash. The location of the life forms or objects can be as general or as specific as necessary depending on the system requirements, i.e., a determination can be made that a human is situated on the driver's seat in a normal position (general) or a determination can be made that a human is situated on the driver's seat and is leaning forward and/or to the side at a specific angle as well as determining the position of his or her extremities and head and chest (specific). Or, a determination can be made as to the size or type of objects such as boxes are in a truck trailer or cargo container. The degree of detail is limited by several factors, including, e.g., the number, position and type of transducers and the training of the pattern recognition algorithm. & col.120 lines 32-63, (666) Once the pattern recognition system has been applied to the preprocessed data, one or more decisions are available as output.” & “An alternate method is to train a module of a modular neural network to predict the position of the occupant based on feedback from previous results of the module. & col.121 lines 14-39, ) (668) “One method is to determine the location of the occupant using the neural network based 
Further, Breed discloses; 
using previously- collected event data, which corresponds to data collected in association with at least one of a plurality of predefined events ((155)” The processing circuit 63 collects measured data at intervals of 7 ms (or at another time interval with the time interval also being referred to as a time window or time period),” & (col.68 lines 64-67 & col.69 lines 1-25, (394) “The key to this technology can be the use of trained pattern recognition algorithms and particularly the artificial neural network.” & (541) The occupant sensing system 600, crash sensors 591, vehicle sensors 592, environment sensors 593 and all other sensors listed above can be coupled to a communications device 594 which may contain a memory unit and appropriate electrical hardware to communicate with the sensors, process data from the sensors, and transmit data from the sensors. The memory unit would be useful to store data from the sensors, updated periodically, so that such information could be transmitted at set time intervals. & (669) Post processing can use a comparison of the results at each time interval along with a test of reasonableness to remove erroneous results. Also averaging through a variety of techniques can improve the stability of the output results.”), and 
previously-collected interval data, which corresponds to data collected at predetermined time intervals unassociated with the plurality of predefined events (col.105 lines 36-67, (600) The use of trainable pattern recognition technologies such as neural networks is an important part of the some of the inventions discloses herein particularly for the automobile occupancy case, although other non-trained pattern recognition systems such as fuzzy logic, correlation, Kalman filters, and sensor fusion can also be used. These technologies are implemented using computer programs to analyze the patterns of examples to determine the differences between different categories of objects. These computer programs are derived using a set of representative data collected during the training phase, called the training set. After training, the computer programs output a computer algorithm containing the rules permitting classification of the objects of interest based on the data obtained after installation in the vehicle. These rules, in the form of an algorithm, are implemented in the system that is mounted onto the vehicle. The determination of these rules is important to the pattern recognition techniques used in at least one of the inventions disclosed herein.”).  
Breed teaches that these features are useful to provide new and improved arrangements and methods for providing data about a crash involving a vehicle and/or occupants of the vehicle after the crash to a remote facility (see col.4 lines 37-40, (9)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Breed with the system disclosed by Curtis et al. in order to provide new and improved arrangements and methods for providing data about a crash involving a vehicle and/or occupants of the vehicle after the crash to a remote facility (see col.4 lines 37-40, (9)).
Curtis et al. in view of Breed is silent on “first/second warning type” & “first/second threshold” however, 
Fung et al teaches System And Method For Responding To Driver Behavior and discloses
output a first warning type if the likelihood is predicted to be above a first threshold but not above a second threshold ([0154] In step 458, response system 199 may determine a control parameter. The term "control parameter" as used throughout this detailed 
output a second warning type and/or conducting a vehicle evasive maneuver if the likelihood is predicted to be above the second threshold ([0250] The first threshold parameter and the second threshold parameter could have any values. In some cases, the first threshold parameter may be less than the second threshold parameter. In particular, if the driver is drowsy, it may be beneficial to use a lower threshold parameter, since this 
Fung et al. teaches that these features are useful for assessing driver behavior including monitoring vehicle systems and driver monitoring systems to accommodate for a driver's slow reaction time, attention lapse and/or alertness.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Fung et al. with the system disclosed by Curtis et al. in order for assessing driver behavior including monitoring vehicle systems and driver monitoring systems to accommodate for a driver's slow reaction time, attention lapse and/or alertness.

Regarding claims 3 & 12, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the previously-collected event data is collected over a predetermined window of time that corresponds to a time of occurrence of the at least one of the plurality of predefined events ([0067] The method can additionally include determining that the imminent driving event occurred at an actual event time (e.g., based on the second data set). Determining the actual event time can allow for comparison with a predicted event time, and/or can allow any other suitable use. The actual event time can be the second collection time, a predetermined time duration post the second collection time, or be any other suitable time. & [0079] The method can additionally include generating an additional notification S300, which functions to utilize the updated user profile. Generating an additional notification S300 can include repeating any or all elements of S100 and/or S200, and can additionally include any other suitable elements. The repeated elements of S100 and/or S200 can be performed identically to, in a similar manner as, or differently from their first and/or previous performance. S300 can include elements of S100 and/or S200 not performed during the first and/or previous performance of S100 and/or S200. S300 is preferably performed based on the updated user profile, but can additionally or .  

Regarding claims 4 & 13, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein at least one of the previously- collected event data and previously-collected interval data is collected from a plurality of vehicles driven by a plurality of drivers ([0062] Controlling a vehicle notification system to provide the notification S140, functions to notify the user of the imminent driving event. The vehicle notification system can be controlled in response to prediction of an imminent driving event or at any other suitable time. The notification is provided at a notification time, preferably after the first collection time. The notification time can be within a time window after the first collection time. A time window can be a window ending a predetermined time interval after the first collection time (e.g., 1 sec, 10 sec, 1 min, 1 week, etc.), a dynamically determined time window (e.g., determined based on data such as the first data set, a window ending no later than a predicted event time, etc.), or any other suitable time window. In a specific example, the notification time precedes a predicted event time of the imminent driving event by a time interval greater than a user response time interval (e.g., determined based on a user profile, based on historical data, etc.), & 0076] In a first variation, generating a user profile S270 includes .  

Regarding claims 5 & 14, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the pre-trained pattern recognition algorithm is configured to perform a pattern recognition operation on the received real-time data using a set of target values corresponding to at least one of a plurality of known events ([0036] In one variation, the data set includes an image data set collected by one or more cameras of a sensor module. The data set, including the image data set (e.g., the entire data set, a portion of the data set), can be wirelessly transmitted by the sensor module to the hub in near-real time (e.g. substantially concurrently with data sampling or collection). In a specific example of this variation, the images of the data set are cropped, dewarped, sampled, and/or otherwise altered by the sensor module before transmission to the hub. In a second variation, the data set includes a vehicle-originated data set (e.g., generated by the vehicle, collected by sensors of the vehicle). In a specific example of this variation, the vehicle-originated data set includes data indicative of the vehicle being in a reverse gear and the vehicle engine being on, and is received by the hub through an OBD-II diagnostic connector. In a second example, the data set includes both an image data set and the vehicle-originated data set. In a third example, the data set includes only the vehicle-originated data set. The method can additionally include receiving a vehicle-originated data set not included in the first data set. & [0039] Each imminent driving event (or class of events) is preferably associated with a set of measurement parameter values, a pattern of measurement parameter values, or other set of defining characteristics. Alternatively, the probability of a given imminent driving event occurring can be calculated from the first data set, wherein the notification can be sent in response to the probability exceeding a threshold, and/or the imminent driving event can be otherwise characterized. The defining characteristic set, probability calculation method, and/or other characterization method is preferably generated by applying machine learning techniques, but can alternatively be specified by a user or be otherwise determined. Machine learning techniques that can be applied include supervised learning, clustering, dimensionality reduction, structured prediction, anomaly detection, and neural nets, but can alternatively include any other suitable technique. Examples of supervised learning techniques include decision trees, ensembles (bagging, boosting, random forest), k-NN, Linear regression, naive Bayes, neural networks, logistic regression, perceptron, support vector machine (SVM), and relevance vector machine (RVM). Examples of clustering .  

Regarding claims 6 & 15, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the second warning type comprises at least one of (i) illuminating a symbol on a display panel in a more pronounced manner than in the case of the first warning type, (ii) outputting an audible sound from a speaker of the vehicle in a more pronounced manner than in the case of the first warning type, and (iii) providing a haptic warning ([0023] The processing module of the hub functions to manage communication between the system components. The processing module can additionally function to detect an imminent driving event and/or generate a notification in response to imminent driving event determination. The processing module can additionally function as a processing hub that performs all or most of the resource-intensive processing in the method. For example, the processing module can: route sensor measurements from the sensor module to the vehicle notification system, process the sensor measurements to extract data of interest, generate user interface elements (e.g., warning graphics, notifications, etc.), control user interface display on the vehicle notification system, or perform any other suitable functionality. The processing module can additionally generate control instructions for the sensor module and/or vehicle notification system (e.g., based on user inputs received at the vehicle notification system, vehicle operation data, sensor measurements, external data received from a remote system directly or through the vehicle notification system, etc.), and send or control the respective system according to control instructions. Examples of control instructions include power state instructions, operation mode instructions, vehicle operation instructions, or any other suitable set of instructions. The processing module can be a microprocessor, CPU, GPU, or any other suitable processing unit. The processing module can optionally include memory (e.g., flash, RAM, etc.) or any other suitable computing component. The processing module is preferably powered from the vehicle connector, but can alternatively or additionally be powered by an on-board power system (e.g., battery) or be otherwise powered. The hub can optionally include outputs, such as speakers, lights, data outputs, haptic outputs, thermal outputs, or any other suitable output. The outputs can be controlled as part of the vehicle notification system or otherwise controlled. & [0025] The vehicle notification system of the system functions to provide notifications associated with the processed sensor measurements to the user. The vehicle notification system can additionally function as a user input to the system, function .

Regarding claims 7 & 16, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein conducting the vehicle evasive maneuver comprising at least one of (i) controlling a brake pedal or braking system of the vehicle to avoid or mitigate the predicted at least one of the plurality of incidents involving the vehicle, (ii) controlling a steering wheel and/or steering system of the vehicle to avoid or mitigate the predicted at least one of the plurality of incidents involving the vehicle, and (iii) controlling a vehicle throttle, accelerator pedal or steering angle to avoid or mitigate the predicted at least one of the plurality of incidents involving the vehicle ([0052] In a second embodiment, the notification includes modifying operation of one or more vehicle controls (e.g., throttle, braking, steering, cruise control, etc.) of the vehicle. In a first variation of this embodiment, the notification includes reducing the vehicle speed and/or preparing the vehicle to reduce speed (e.g., to prevent or reduce the impact of a predicted imminent collision). A first example of this variation includes priming the vehicle brakes (e.g., such that driver depression of the brake pedal causes more rapid deceleration than a similar driver input would during normal operation). A second example of this variation includes remapping the accelerator pedal to reduce acceleration (e.g., reducing throttle amounts corresponding to all accelerator pedal positions, setting throttle amounts corresponding to the current accelerator pedal position and all lower acceleration positions to idle, etc.). A third example of this variation includes actuating the vehicle brakes to cause vehicle deceleration (e.g., light deceleration such as 0.2 g or 0.05-0.4 g, moderate deceleration such as 0.35-1 g, hard 

  Regarding claims 8 & 17, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the pre-trained pattern recognition algorithm is ported to the memory of the device from a backend server after undergoing a database reduction operation ([0031] As shown in FIG. 6, in a second variation of the method, the notification is generated on-board the vehicle by an on-board vehicle system. The notification is preferably generated by a hub, but can alternatively be generated by a user device, vehicle notification system, sensor module, or vehicle computing system (e.g., vehicle processor). In this variation, the vehicle data analysis (e.g., driving event indicator determination) and notification generation processes (e.g., algorithms, user profiles, vehicle profiles, etc.) are preferably stored by the on-board vehicle system, such that all processing occurs on-board the vehicle. These algorithms can be periodically updated with new algorithms, wherein the new algorithms can be received through a wireless connection to a remote computing system (e.g., a remote server system), be dynamically retrieved from the remote computing system, or be otherwise received. In this variation, the vehicle data is collected by the set of on-board vehicle systems (e.g., sensor modules, hub, user device), and sent to an on-board vehicle system of the set (the processing system). The processing system retrieves the vehicle data analysis algorithms (e.g., from the remote computing system, processing system storage, storage of another on-board vehicle system, etc.), and analyses the vehicle data using the retrieved algorithms. The vehicle data can additionally be analyzed in light of external data, which can be received from a remote computing system. The external data can be received in near-real time, be asynchronous data (e.g., old data, historic vehicle data, historic user data, historic population data, etc.), or be data for any suitable time relative to the analysis time. The processing system then generates notifications (if warranted), and facilitates .  

Regarding claims 9 & 18, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the real-time data further comprises real-time data relating to at least one of environmental conditions and driving conditions ([0016] The sensor module of the system functions to record sensor measurements indicative of the vehicle environment and/or vehicle operation. As shown in FIG. 2, the sensor module is configured to mount to the .  


Response to Arguments
 	
Claim Interpretation
  	Regarding claim interpretation, there is no means-plus function reported for this application. Office action has been using the standard generic statement. In case of means-plus interpretation, a detailed limitation will be included in the Office Action. 

Claim Objection
  	Applicant’s arguments, see Applicant Arguments /Remarks page 6/10, filed 03/17/2021, with respect to claims 3-4 & 12-13 have been fully considered and are persuasive.  The objection of claims 3-4 & 12-13 has been withdrawn. 

Claim Rejection under 35 U.S.C. § 103
  	Applicant’s arguments, see Applicant Arguments /Remarks pages 7-10/10, filed 03/17/2021, with respect to claims 1-18 have been fully considered but they are not persuasive.
 
Regarding argued claim citation “comprises a pattern recognition module that is trained to predict the likelihood of occurrence of the at least one of the plurality of incidents, using previously-collected event data,” & “and previously-collected interval data” & “if the likelihood is predicted to be above the second threshold, Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, discloses each and every element of the subject claim either expressly or inherently. 
See Breed Ref. (col.15 lines 16-29 (94), (col.68 lines 64-67 & col.69 lines 1-25 (394), col.121 lines 14-39 (668), col.98 lines 8-14, (155).

 Since, Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Funk et al. Pub. No.: US 20120212353 A1 discloses all claim elements either expressly or inherently, therefore, additional prior art references such as; 
Hoffberg et al., US 20120036016 A1, teaches VEHICULAR INFORMATION SYSTEM AND METHOD, and has sample references para. [0905]-[0906],
Tran et al., US 20180001184 A1, teaches SMART  DEVICE, and has sample references para. [0222]-[0512] “[0223], etc.
which anticipate the argued invention elements, have not been utilized. 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOWARD S M et al.	US 20200079369 A1	Data collection and processing device for vehicle, 
Tran; Bao et al.	US 20180001184 A1	SMART  DEVICE
Prokhorov; Danil V.	US 9764736 B2	Autonomous vehicle operation relative to unexpected dynamic objects
Thieberger-Navon; Tal et al.	US 20170113702 A1	Warning a vehicle occupant before an intense movement
MISHRA; Akshaya K. et al.	US 20170103267 A1	Machine Learning Platform for Performing Large Scale Data Analytics
Hoffberg; Steven M. et al.	US 20120036016 A1	VEHICULAR INFORMATION SYSTEM AND METHOD
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665